Citation Nr: 0634902	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  98-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a dermatological 
condition, to include skin moles and rashes, claimed as due 
to an undiagnosed illness as a result of service in the 
Persian Gulf theatre of operations.

2.  Entitlement to a compensable evaluation for the residuals 
of bronchitis, on appeal from an initial grant of service 
connection.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from October 1990 to May 1991, 
from August 1991 to March 1992, and from January 1993 to 
February 1994.  This included time in the Southwest Asia 
theatre of operations during Operation Desert Shield/Storm.  
The veteran also served in the Indiana Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the VA 
Regional Office (RO) in Indianapolis, Indiana, which granted 
service connection for a pulmonary disorder and denied 
entitlement to service connection for a skin condition, to 
include as due to an undiagnosed illness.  The veteran has 
appealed the denial of service connection and has expressed 
disagreement with the assignment of a noncompensable 
evaluation for his service-connected lung disability.  

The Board, in October 2002, sought to develop the claim 
internally pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  Nevertheless, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in October 2003.  The case has since 
been returned to the Board for appellate review.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran has averred that the RO committed error when it 
did not assign a compensable evaluation for his lung 
disability.  He contends that he has difficulty breathing and 
that he must take medications in order to increase his lung 
capacity.  He further maintains that, prior to his assignment 
in the Persian Gulf theatre of operations, he did not have 
skin tags or excessive moles or rashes.  However, he believes 
that since returning from Southwest Asia, he has developed 
numerous skin conditions that he believes are related to an 
undiagnosed illness.  

The record reflects that the veteran was sent a VCAA-type 
letter in May 2005; that letter was sent from the AMC.  That 
letter attempted to provide information to the veteran as to 
how he could prevail on his claim.  The letter further told 
the veteran what the VA would do to assist the veteran with 
the claim, and what evidence the VA would obtain on behalf of 
the veteran.  In that letter, the RO informed the veteran 
that he needed to show "a relationship between the chronic 
disability and the undiagnosed illness."  Yet, the Board 
finds that the VCAA letter issued to the veteran is 
inadequate with respect to these issues.

Specifically, the VCAA requires not only that the RO (through 
the VCAA letter) inform the veteran how he can prevail on his 
service connection claim, but the RO must discuss the 
difference in direct service connection and service 
connection secondary to an unknown agent.  Additionally, the 
RO has a further duty to discuss the applicability of case 
law [Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998); and Brock v. Brown, 10 Vet. App. 155, 
160-61 (1997)] to the veteran's claim now before it, and it 
must do so within the scope of the VCAA letter.  It must 
explain to the veteran the differences between an undiagnosed 
illness and a diagnosed illness and the nuances of Persian 
Gulf claims.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  Because the RO has not 
done this, the claim must be returned to the RO/AMC so that 
another, more complete, VCAA letter may be accomplished.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board further finds that while the veteran has undergone 
medical examinations with respect to both issues now on 
appeal, the Board believes that information obtained from 
those medical examinations is incomplete and inconclusive.  
For example, the veteran's lung disability is rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 6600 (2006).  Rating percentages are awarded, under this 
criteria, based upon the results obtained from pulmonary 
function tests.  The pulmonary examination most recently 
accomplished (in December 2005 - with a January 2006 
addendum) does not have pulmonary function test scores.  The 
examiner even suggested in the write-up that pulmonary 
function tests be performed but those tests were never done.  
Without those test results, the Board is unable to adequately 
and fairly evaluate the veteran's claim, and as such, the 
claim must be returned for additional medical testing.  
Hence, the claim must be remanded so that another, more 
complete examination may be performed.  

The Board would add that, with respect to the pulmonary 
examination accomplished in December 2005, it is very unclear 
to the Board as to whether the examiner understood that the 
examination was for the purpose of determining the severity 
of the service-connected disorder.  Specifically, the 
examiner implied that any lung disorder that the veteran 
might have been related to tobacco and that any lung 
disability that the veteran might have was not service-
connected.  In other words, it does not appear that the 
examiner fully understood that the veteran had been granted 
service connection.  

The Board also notes that the VA dermatological examination 
that was accomplished in December 2005 appears to be 
incomplete.  The examiner failed to provide any type of 
etiological opinion with respect to any dermatological 
condition found.  Such information is necessary if the Board 
is to provide reasons and bases in its decision on the merits 
of the veteran's claim.  The VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  In this 
instance, the examination did not provide specific comments 
on the etiology of any claimed disability, disorder, or 
disease.  A thorough and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment (the complete claims folder) so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before the Board's decision on 
the merits of his claims is issued.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC must inform the claimant 
of the requirements involved with his 
claim for an undiagnosed illness 
secondary to service in the Persian Gulf 
theatre of operations, to include the 
granting of the claim on a direct and 
indirect basis in accordance with Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994) 
and what he must do in order to prevail 
on his claim for service connection for a 
skin condition.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should schedule the 
veteran for a VA examination, by an 
appropriate specialist, to evaluate his 
claimed skin problems due to an 
undiagnosed disability.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from a diagnosed skin condition, 
and, if so, the etiology of the claimed 
condition.  The examiner should provide 
an opinion as to whether the veteran now 
suffers from a specific condition of an 
undiagnosed illness.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or due to his service during the 
Persian Gulf War.  Moreover, if the 
examiner determines that the veteran is 
now suffering from an actual skin 
disability that is not an undiagnosed 
illness, the examiner must express an 
opinion as to whether it is at least as 
likely as not that any disorder is due to 
or began in or was caused by his active 
duty military service.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disabilities, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.

3.  The veteran should be afforded a VA 
pulmonary examination to include 
pulmonary function testing.  All other 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should provide a narrative description of 
the pulmonary function test results.  In 
addition, the veteran's maximum exercise 
capacity, as measured in ml/kg/min of 
oxygen consumption, with any 
cardiorespiratory limitation must be 
noted.  The examiner should fully 
describe the nature and severity of the 
service-connected disorder and include 
his/her opinion concerning any results 
and functional limitations.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


